DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Kato et al. (US 20200249050 A1, hereinafter “Kato”) 
Burley et al. (US 20090027412 A1, hereinafter “Burley”) 
Link et al. (US 20190258225 A1, hereinafter “Link”)
Derenick et al. (US 20160009410 A1, hereinafter “Derenick”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 20200249050 A1, hereinafter “Kato”) in view of Burley et al. (US 20090027412 A1, hereinafter “Burley”) and in view of Link et al. (US 20190258225 A1, hereinafter “Link”) and in view of Derenick et al. (US 20160009410 A1, hereinafter “Derenick”).
Regarding claims1, 11 and 20:
Kato teaches a method for point cloud coding in a decoder (Kato [0006], [0033] where Kato teaches determining absolute vehicle location based on relative LIDAR encoded position of the vehicle), comprising: 
determining, for each point in a first point cloud, a corresponding point in a second point cloud, the first point cloud being a processed point cloud based on the second point cloud (Kato [00033], [0049], [0092], where Kato teaches determining an absolute point cloud position based on a relative point cloud position); 
determining, for each point in the first point cloud, a corresponding error vector based on the corresponding point in the second point cloud (Kato [0023], [0031]-[0033], where Kato disclose determining the absolute position and orientation of the points and the point cloud based on the relative position of the points in the point cloud. The difference between the absolute position and the relative position and the direction can be interpreted as the error in order to move the relative point of the cloud point the desired or relative position); 
determining, for each point in the first point cloud, a corresponding weight factor based on a position of the respective point in the first point cloud (Kato [0023], [0031]-[0033], [0045]-[0046] where Kato discloses determining not only angle but also the direction and distance of the relative location to the absolute position, the difference between the two points or the displacement amount can be considered the weight vector and weight are calculated based on the error or accuracy of the estimation); and 
Kato fails to explicitly teach determining a quality metric for the first point cloud based on the error vectors and the weight factors.
	However, Kato teaches determining an accuracy of the estimated position which is based on the deviation (error) and weights are determined based on the error and vice-versa (Kato [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]). Burley, for example teaches that each point-cloud point can be weighted such that the weight decreases with distance (Burley [0036]-[0037]). Furthermore, Link teaches an error vector is computed for each point in the movable point cloud. After all the error vectors are found, they are aggregated to form a corrective translation and rotation of the point cloud (Link [0196], claim 20).
	Therefore, taking the teachings of Kato, Burley and Link as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculated error vector (s) and weight vector(s) for a point or points in a first point cloud with respect to other points in another point cloud in order to determine the correct location of an object based on many different views, position with regard to other objects and track the object accurately.
Although examiner believe that the combination of the cited prior arts teaches applicant invention as claimed. However, for clarity sake and to be more thorough one can take a look at Derenick, where sample weights may be defined as a function of each point's proximity (e.g., orthogonal distance) to the linear deck surface estimate from a previous IRLS iteration as well as its range from the LIDAR sensor  (Derenick [0038]).

Regarding claims 2 and 12:
Kato in view of Burley, in view of Link and in view of Derenick teaches wherein the determining the corresponding weight factor comprises: determining corresponding weight factor of the respective based on a velocity vector and a position of the respective point in the first point cloud (Kato [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]; Burley [0036]-[0037]; Link [00174], [0196], [00242 ).
Regarding claims 3 and 13:
Kato in view of Burley, in view of Link and in view of Derenick teaches wherein further comprising in response to a determination that the distance of the respective point is not within the predefine range  determining the corresponding weight factor of the respective point in the first point cloud as zero (Kato [0006], [0018], [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]; Burley [0036]-[0037], [0053], fig. 9; Link [00174], [0184], [0196], [00242, where the weight factor is based on the distance. It can be increasing or decreasing).
Regarding claims 4 and 14
Kato in view of Burley, in view of Link and in view of Derenick teaches wherein the determining, the corresponding weight factor comprises: determining the corresponding weight factor of the respective point in the first point cloud as a positive constant  (Kato [0006], [0018], [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]; Burley [0036]-[0037], fig. 9; Link [00174], [0184], [0196], [00242).
Regarding claims 5 and 15:
Kato in view of Burley, in view of Link and in view of Derenick teaches wherein norm values of positions of a subset of the points in the first point cloud are (i) equal to or greater than a first threshold and (11) equal to or less than a second threshold, and the corresponding weight factors of the subset of the points in the first point cloud are inversely related to the norm values of the positions of the subset of the points in the first point cloud (Kato [0006], [0018], [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]; Burley [0036]-[0037], fig. 9; Link [00174], [0196], [00242).
Regarding claims 6 and 16:
Kato in view of Burley, in view of Link and in view of Derenick teaches wherein norm values of positions of a subset of the points in the first point cloud are (1) equal to or greater than a first threshold and (11) equal to or less than a second threshold, and the corresponding weight factors of the subset of the points in the first point cloud are positively related to a norm value of the velocity vector (Kato [0006], [0018], [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]; Burley [0036]-[0037], fig. 9; Link [00174], [0196], [00242).
Regarding claim 10:
Kato in view of Burley, in view of Link and in view of Derenick teaches wherein both the first point cloud and the second point cloud use a same coordinate system, and the determining, for each point in the first point cloud, the corresponding point in the second point cloud includes determining, for each point in the first point cloud, the corresponding point in the second point cloud to be a point in the second point cloud that is nearest to the respective point in the first (Kato [0006], [0018], [0024], [0030]-[0033], [0045]-[0046], [0070], [0085]; Burley [0036]-[0037], [0053],  fig. 9; Link [00174], [0184], [0196], [00242).

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 2, 2022